DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 3 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Horie (US Patent 6,663,552 B2) is considered the closest prior art to the claimed invention of independent claim 1.

Claim 1 claims:
	A chain power transmission mechanism, comprising:

two sprockets; and

a silent chain wound around the two sprockets, wherein

link plates of the silent chain include an inner-flank-engagement link plate which engages with the two sprockets in an inner flank engagement mode and an outer-flank-engagement link plate which engages with the two sprockets in an outer flank engagement mode, and 

the inner-flank-engagement link plate and the outer-flank-engagement link plate of the silent chain are arranged such that combinations of the link plates at positions at both ends of a tension side where engagement and disengagement are synchronized include a combination in which the link plates are different in engagement mode, and at both ends of a slack side where the engagement and the disengagement are synchronized include a combination in which the link plates are different in engagement mode.

Note: Underlining provided above is to show key important areas of the above limitation.

Horie (considered the prior art of record) does not disclose nor would be obvious to the limitation(s) of the inner-flank-engagement link plate and the outer-flank-engagement link plate of the silent chain are arranged such that combinations of the link plates at positions at both ends of a tension side where engagement and disengagement are synchronized include a combination in which the link plates are different in engagement mode, and at both ends of a slack side where the engagement and the disengagement are synchronized include a combination in which the link plates are different in engagement mode, in conjunction with the remaining limitations of independent claim 1.

First, Horie (see figure 1) only appears to show an arrangement of plates of a chain on a tension side of a chain power transmission mechanism.  Horie does not disclose nor teach any arrangement of plates on both sides of a slack side.  Second, Horie discloses a mixture ratio of first plates to total plates of less than 50% (see abstract and column 3 lines 7-17).  Providing a combination in which the link plates are different in an engagement mode on both the ends of a tension side and the slack side would require a mixture of first plates to total plates of at least 50%, which Horie does not disclose nor teach. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN J CAMPOS, JR whose telephone number is (571)270-5229.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R. Mansen can be reached on phone number 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        

/JJC/